942 So.2d 1025 (2006)
Elnora GATTO, Appellant,
v.
STATE of Florida, Appellee.
No. 4D05-3736.
District Court of Appeal of Florida, Fourth District.
December 6, 2006.
Edward De R. Cayia, Fort Lauderdale, for appellant.
Charles J. Crist, Jr., Attorney General, Tallahassee, and Diane F. Medley, Assistant Attorney General, West Palm Beach, for appellee.
PER CURIAM.
Elnora Gatto appeals from the denial of her motion for post conviction relief filed pursuant to Florida Rule of Criminal Procedure 3.850. We find possible merit in the first ground for relief. Facially sufficient is Gatto's claim that her trial counsel was ineffective for advising her to plead guilty to burglary when she would have had a complete defense to the charge under Delgado v. State, 776 So.2d 233 (Fla. 2000). We reverse and remand for an evidentiary hearing on this claim only.
WARNER, FARMER and KLEIN, JJ., concur.